Citation Nr: 1645830	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  09-39 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus. 

2.  Entitlement to a compensable evaluation for hallux valgus of the right lower extremity prior to April 21, 2014 and in excess of 10 percent thereafter.

3.  Entitlement to a compensable evaluation for hallux valgus of the left lower extremity prior to April 21, 2014 and in excess of 10 percent thereafter.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee. 

5.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee. 

6.  Entitlement to a compensable evaluation for a left ear hearing loss disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978 and from May 1979 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2006 rating decision, in pertinent part, continued a 30 percent evaluation for bilateral pes planus with hallux valgus and a 10 percent evaluation for degenerative arthritis of the right knee.  The November 2008 rating decision, in pertinent part, continued a 10 percent evaluation for degenerative arthritis of the left knee and a noncompensable evaluation for a left ear hearing loss disability as well as a denial of entitlement to TDIU.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  The Veteran was also afforded a hearing before a decision review officer (DRO) in April 2010 for his TDIU claim on appeal.  Copies of these transcripts have been associated with the record.

The record reveals that in an April 2015 rating decision, the RO assigned separate evaluations for the Veteran's hallux valgus of the right and left lower extremities, specifically noncompensable evaluations prior to April 21, 2014 and 10 percent ratings thereafter.  However, as these increased evaluations did not constitute a full grant of the benefits sought, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2006, the Veteran filed claims of entitlement to increased disability ratings for his bilateral pes planus with hallux valgus as well as degenerative arthritis of the right knee.  These claims were subsequently denied by the RO in the above-referenced August 2006 rating decision.  The Veteran did not submit a notice of disagreement to this rating decision.  On the contrary, he perfected an appeal as to the November 2008 rating decision which also continued the 30 percent evaluation for bilateral pes planus with hallux valgus and the 10 percent evaluation for degenerative arthritis of the right knee.  However, the Board observes that in August 2007 (within one year of the August 2006 rating decision), VA treatment records were associated with the claims folder.  Pertinently, these records document treatment for the Veteran's feet and his right knee in April 2007.  Therefore, this evidence raised a reasonable possibility of substantiating the Veteran's bilateral pes planus with hallux valgus and right knee disability claims.  Thus, the evidence received within one year of the August 2006 rating decision was new and material as to these claims.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In light of the foregoing, although the Veteran did not perfect an appeal as to the August 2006 rating decision with regard to the bilateral pes planus with hallux valgus and right knee disability claims, because new and material evidence was associated with the claims folder within one year of this rating decision, and the Veteran thereafter perfected an appeal as to these claims, the Board finds that the August 2007 association of medical evidence kept the August 2006 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the Board finds that the bilateral pes planus, hallux valgus, and degenerative arthritis of the right knee claims arise from the August 2006 rating decision.  The Board further notes that while the August 2006 rating decision also denied an evaluation in excess of 10 percent for degenerative arthritis of the left knee as well as a compensable evaluation for a left ear hearing loss disability, there was no association of new and material evidence as to these claims within one year of the rating decision.  Thus, the Board finds that these claims arise from the November 2008 rating decision for which the Veteran perfected an appeal as to these issues.  

In March 2013, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Additionally, in a June 2015 rating decision, the RO awarded the Veteran a 100 percent schedular evaluation for schizophrenia effective November 5, 2008.  In a July 2015 supplemental statement of the case (SSOC) that readjudicated the Veteran's TDIU claim, the agency of original jurisdiction (AOJ) considered the Veteran's TDIU claim from February 9, 2008 to November 5, 2008 and indicated that TDIU from November 5, 2008 was moot based on the 100 percent rating award for the Veteran's schizophrenia.  Notably, however, the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for Special Monthly Compensation (SMC) under 38 U.S.C.A. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See Bradley v. Peake, 22 Vet. App. 280 (2008) 38 U.S.C.A. § 1114(s).  Thus, Bradley made it such that even with the assignment of a total schedular rating, the issue of TDIU was potentially not moot.  See also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran's combined disability rating from April 21, 2014 other than his schizophrenia is 60 percent.  Further, from November 5, 2008 to April 20, 2014, his combined rating excluding the schizophrenia is 50 percent.  However, as will be discussed below, his claims of entitlement to increased disability ratings for degenerative arthritis of the right and left knees is being remanded for additional evidentiary development.  The Board further notes that he has been not yet been awarded SMC under 38 U.S.C.A. § 1114(s); indeed, the issue has not been adjudicated by the AOJ.  As such, the matter of TDIU remains on appeal.  

The Board further notes that VA has the duty to maximize a claimant's benefits, to include consideration of whether his disabilities (or combination thereof) establishes entitlement to SMC under 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, VA must consider a TDIU claim, despite the existence of a schedular total rating, and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating based on the disabilities other than the disability that is rated at 100 percent.   In this case, the AOJ has not adjudicated the issue of entitlement to SMC under 38 U.S.C.A. § 1114(s).  As the Board finds that this issue is raised by record and that the Board does not have jurisdiction over it, the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to increased disability ratings for degenerative arthritis of the right and left knees as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus does not show pronounced disability with extreme tenderness, marked pronation, and/or marked inward displacement or severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.

2.  During the period under consideration, the Veteran has hallux valgus of the right lower extremity manifested by painful motion which is of severe impairment.  
3.  During the period under consideration, the Veteran has hallux valgus of the left lower extremity manifested by painful motion which is of severe impairment.  

4.  The Veteran's left ear hearing loss disability is currently manifested by no more than level I hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).

2.  Prior to April 21, 2014, the criteria for a 10 percent disability rating, and no higher, for hallux valgus of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2015).

3.  From April 21, 2014, the criteria for a disability rating in excess of 10 percent for hallux valgus of the right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2015).

4.  Prior to April 21, 2014, the criteria for a 10 percent disability rating, and no higher, for hallux valgus of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2015).

5.  From April 21, 2014, the criteria for a disability rating in excess of 10 percent for hallux valgus of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2015).

6.  The criteria for the assignment of a compensable disability rating for left ear hearing loss disability are not met or approximated.  See 38 U.S.CA. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for bilateral pes planus, hallux valgus of the right and left lower extremities, and a left ear hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in March 2013, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to contact the Veteran in an attempt to obtain outstanding medical treatment records as well as provide the Veteran with VA examinations for his bilateral pes planus, hallux valgus of the right and left lower extremities, and left ear hearing loss disability.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ contacted the Veteran in an attempt to obtain outstanding medical treatment records.  Also, the Veteran was provided VA examinations in April 2014 for his bilateral pes planus, hallux valgus of the right and left lower extremities, and left ear hearing loss disability.  The Veteran's claims were readjudicated via a July 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's bilateral pes planus, hallux valgus, and left ear hearing loss disability claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act Of 2000

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters dated May 2006 and February 2008, prior to the initial adjudication of the Veteran's claims, VA provided such required notice.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, and VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claims.  Here, during the Board hearing, the VLJ clarified the issues on appeal (increased ratings for bilateral pes planus, hallux valgus of the right and left lower extremities, and left ear hearing loss disability); clarified the concept of increased rating claims; identified potential evidentiary defects which included the severity of the Veteran's pes planus, hallux valgus, and hearing loss; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Also, the Veteran was afforded VA examinations for his left ear hearing loss disability in April 2010 and April 2014 as well as for his pes planus and hallux valgus in January 2008, May 2010, and April 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's bilateral pes planus, hallux valgus of the right and left lower extremities, and left ear hearing loss disability under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes as to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

The Board notes that the Veteran stated at the December 2012 Board hearing that he underwent "at least five or six hearing tests" since his VA audiological examination in April 2010.  It is unclear whether these audiological examinations were administered by VA or whether they were private examinations.  Therefore, in a letter dated April 2013, the RO contacted the Veteran in order to clarify when and where he underwent these audiological examinations.  However, as evidenced by the claims folder, the Veteran did not provide any response to the April 2013 letter.      

Although the absence of the Veteran's audiological examinations is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the Veteran had an obligation to assist VA in the development of his left ear hearing loss disability claim by providing a response to the April 2013 letter requesting where and when he underwent the audiological examinations.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Board's decision to not remand the appeal to obtain these records is supported by the fact that the RO made a sufficient attempt to locate the outstanding audiological evaluations.  
  
Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to increased disability ratings for bilateral pes planus, hallux valgus of the right and left lower extremities, and a left ear hearing loss disability.

Higher evaluation for bilateral pes planus

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran's bilateral pes planus is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot).  The Veteran alleges his bilateral pes planus is more severe than currently rated.  

Disabilities of the foot are rated under Diagnostic Codes 5276 through 5284.  As an initial matter, neither of the Veteran's feet has been shown to be characterized by weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Further, although the Veteran has evidenced hallux valgus of the right and left lower extremities, he is service-connected for these disabilities and the Board will separately address these disabilities.  Accordingly, the Diagnostic Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2015).

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  

The Board finds that Diagnostic Code 5284 is not the most appropriate code to apply in the Veteran's case because it is a very general, catch-all provision which is intended to cover a variety of foot disabilities; whereas Diagnostic Code 5276 expressly contemplates the exact anatomical location (bilateral feet), symptomatology (tenderness and pain), and functions that are affected (pain on manipulation) by pes planus.  In this regard, the Board notes that when a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015) (pes planus is specifically rated under Diagnostic Code 5276; hence an analogous rating under Diagnostic Code 5284 was not permitted); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  Also, VA's General Counsel (GC) precedential opinion advises that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  As such, the Board reasons that the Veteran's symptoms associated therewith, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5276.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284.  Lastly, the Board notes that the competent and probative evidence does not indicate loss of either foot such that a higher 40 percent disability rating is warranted.  Accordingly, the Board finds that Diagnostic Code 5276 is the most appropriate Diagnostic Code for evaluation of the Veteran's bilateral pes planus.

Under Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Id.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 30 percent disabling for bilateral disability.  Id.  A 50 percent rating is awarded where bilateral flatfeet are manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  Id.

The Veteran was afforded a VA examination in May 2006.  He complained of pain in his feet with weakness, stiffness, and lack of endurance at rest when standing and walking.  He also reported flare-ups with pain 3 times a week with prolonged walking or standing that lasted 3-4 days and was eased with rest.  He did not report any additional loss of motion, use of assistive devices, or effect on daily activities due to the foot pain.  Upon examination, the VA examiner reported no tenderness with palpation of the plantar surface.  He further noted normal gait without functional limitations and no findings of callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  The Veteran also had normal findings with regard to posture on standing, squatting, supination, pronation, and rising on toes and heels.  There was midline alignment of the Achilles tendon, and there was no correction needed of the Achilles tendon.  The examiner diagnosed the Veteran with pes planus with a normal examination.

The Veteran was provided a VA examination in January 2008.  He continued to report bilateral foot pain and used non-steroidal medication, special orthopedic shoes, rest, and activity modifications for treatment.  He further noted a constant dull ache of both feet with increased pain with standing or walking more than 5-10 minutes.  He also reported that the foot pain affects his social and occupational activities.  Upon examination, the VA examiner reported moderate bilateral pes planus with no evidence of swelling or inflammation.  There was evidence of mild tenderness on palpation of the plantar aspect of both feet, and no evidence of instability, locking, loss of mobility, or function.  The Veteran was able to rise on his heels and toes, walk heel-to-toe and stand on one foot with evidence of discomfort.  His gait, posture, and balance appeared normal with no functional limitations on standing and walking.  There were callosities present on the medial sides of the great toe, but no breakdown or unusual shoe wear.  There was no malalignment with weight bearing and nonweight-bearing.  There was also no significant valgus deformity as well as no forefoot and midfoot malalignment.  The examiner diagnosed the Veteran with bilateral pes planus.

The Veteran underwent another VA examination in May 2010.  The Veteran reported bilateral foot pain and swelling that was constant and pointed to the top of both feet.  The pain was precipitated by prolonged standing more than 5 minutes, and prolonged walking more than 75 yards.  The pain was alleviated with rest and use of orthotic shoes.  He did not report heat, redness, stiffness, fatigability, weakness, or lack of endurance.  Upon examination, the VA examiner reported normal findings with regard to weight bearing and nonweight bearing.  There was no forefoot or midfoot malalignment.  The examiner noted mild pronation and arch present on nonweight bearing and weight bearing with location of weight bearing line over the great toe.  However, there was no muscle atrophy of either foot or pain on manipulation.  The examiner further documented callosities and mild plantar fascia of the hind foot.  The Veteran evidenced a normal gait.  The examiner diagnosed the Veteran with pes planus.

The Veteran was provided an additional VA examination in April 2014.  He continued to have discomfort in both feet, right more so than the left.  There was palpable tenderness in the heels and arches of both feet and on the plantar surface of the foot.  The lateral feet were nontender.  However, there was tenderness reaching the bunion proximal to the metatarsophalangeal joint on both feet, top of foot proximal to the big toes radiating under the foot and into the big toe.  Movement of the big toes on both sides caused pain, but movement of toes 2-5 did not cause pain on manipulation of the toes.  The Veteran had discomfort after walking more than 150 feet and flare-ups every day.  He used orthotic shoes although they were worn out.  He was only able to stay on his feet 30-60 minutes per day.  He had trouble squatting and did not attend events that required prolonged standing.  

Upon examination, the VA examiner noted that the Veteran had pain on use of his feet that was accentuated on manipulation.  Although the Veteran used orthotics for treatment, he continued to evidence symptoms.  However, there was not extreme tenderness of the plantar surfaces on one or both feet, objective evidence of marked deformity of one or both feet, or marked pronation.  Although the Veteran had decreased longitudinal arch height of one or both feet on weight bearing, there was not a lower extremity deformity other than pes planus which caused alteration of the weight bearing line.  While the Veteran had "inward" bowing of the Achilles tendon, he did not evidence marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  The examiner diagnosed the Veteran with bilateral pes planus.

The Board also notes that VA treatment record document treatment for the Veteran's feet.  Specifically, an April 2007 podiatry evaluation notes the Veteran's use of orthotic shoes and complaints of pain in his right foot.  A June 2009 X-ray report noted no acute fracture or dislocation as well as no evidence of narrowing of the metatarsophalangeal joints or interphalangeal joints.  There was no bony lesion.  Further, he noted foot pain during April 2008 and November 2008 evaluations. Additionally, although the Veteran reported during a June 2010 evaluation that his orthotic shoes did not help, he subsequently reported during a July 2010 evaluation that the orthotic shoes helped.  He also underwent emergency room treatment in June 2012 for right foot pain with a diagnosis of plantar fasciitis.  An X-ray report revealed no acute fracture.    

The Veteran continued to document his foot pain during the December 2012 Board hearing.  He testified that he continued to have pain in his feet despite use of orthotic shoes and medication as well as extreme tenderness in his feet at points of contact.  He reported severe spasms with his Achilles tendon on some occasions.  He also testified that he is not able to ride a bicycle due to the foot pain.  The Board further notes statements submitted by P.L., K.D., and C.R. which document the Veteran's difficulty walking due to his foot pain.   

After consideration of all of the evidence of record, the Board acknowledges the Veteran's report of pain associated with his bilateral pes planus.  However, the Board finds that a disability rating in excess of 30 percent is not warranted for any period on appeal.  Specifically, while the competent and probative evidence during the period under consideration arguably demonstrates absence of improvement by orthotic shoes or appliances, there are no objective findings of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Crucially, the VA examination reports specifically note the absence of marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  Indeed, the evidence indicates at most mild plantar tenderness and pronation as well as no malalignment with weight-bearing and nonweight-bearing.  There is no competent and probative evidence contrary to the VA examination reports. 

Given the lack of the other symptoms contemplated at this level, the Veteran's disability picture does not more nearly approximate the higher 50 percent rating under Diagnostic Code 5276.

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During the period under consideration, the Veteran complained of pain, swelling and limitations on strenuous physical activity, including walking and running, which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence, in particular the VA examination reports, have associated these symptoms to the Veteran's bilateral pes planus.  Further, these symptoms are included in the basis for the 30 percent rating.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 30 percent rating.  The Board finds the current rating encapsulates the Veteran's current symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Accordingly, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for bilateral pes planus during any period under consideration.  Hart, supra.

Higher evaluations for hallux valgus of the right and left lower extremities

For the sake of economy, the Board will analyze the Veteran's hallux valgus of the right and left lower extremity claims together, as they are rated under the same diagnostic code and according to the medical evidence show similar symptomatology.

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's hallus valgus of the right and left lower extremities are each rated as noncompensable prior to April 21, 2014, and 10 percent thereafter under Diagnostic Code 5280 (hallux valgus).  Under Diagnostic Code 5280, a 10 percent rating is assigned for hallux valgus, unilateral if it has been operated on with resection of the metatarsal head, or is severe if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280. 

The Veteran was afforded a VA examination in May 2006.  He complained of pain in his feet with weakness, stiffness, and lack of endurance at rest when standing and walking.  He also reported flare-ups with pain 3 times a week with prolonged walking or standing that lasted 3-4 days and was eased with rest.  He did not report any additional loss of motion, use of assistive devices, or effect on daily activities due to the foot pain.  Upon examination, the VA examiner reported no tenderness with palpation of the plantar surface.  He further noted normal gait without functional limitations and no findings of callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  The Veteran also had normal findings with regard to posture on standing, squatting, supination, pronation, and rising on toes and heels.  Angulation and dorsiflexion at the first metatarsophalangeal joint was 10 degrees on the left and 25 degrees on the right.  The examiner noted a minor degree of hallux valgus.

The Veteran was provided a VA examination in January 2008.  He continued to report bilateral foot pain and used non-steroidal medication, special orthopedic shoes, rest, and activity modifications for treatment.  He further noted a constant dull ache of both feet with increased pain with standing or walking more than 5-10 minutes.  He also reported that the foot pain affects his social and occupational activities.  Upon examination, the VA examiner reported moderate bilateral hallux valgus with no evidence of swelling or inflammation.  There was evidence of mild tenderness on palpation of the plantar aspect of both feet, and no evidence of instability, locking, loss of mobility, or function.  The Veteran was able to rise on his heels and toes, walk heel-to-toe and stand on one foot with evidence of discomfort.  His gait, posture, and balance appeared normal with no functional limitations on standing and walking.  There were callosities present on the medial sides of the great toe, but no breakdown or unusual shoe wear.  There was also no significant valgus deformity.  Angulation at the first metatarsophalangeal joints were 15 degrees bilaterally.  The examiner diagnosed the Veteran with bilateral hallux valgus.

The Veteran underwent another VA examination in May 2010.  The Veteran reported bilateral foot pain and swelling that was constant and pointed to the top of both feet.  The pain was precipitated by prolonged standing more than 5 minutes, and prolonged walking more than 75 yards.  The pain was alleviated with rest and use of orthotic shoes.  The Veteran did not report heat, redness, stiffness, fatigability, weakness, or lack of endurance.  Upon examination, the VA examiner reported angulation 10 degrees with regard to the left first metatarsophalangeal joint and 15 degrees for the right first metatarsophalangeal joint.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The Veteran evidenced a normal gait.  The examiner noted a June 2009 X-ray report which documented hallux valgus deformity and diagnosed the Veteran with moderate hallux valgus.

The Veteran was provided an additional VA examination in April 2014.  He continued to have discomfort in both feet, right more so than the left.  There was palpable tenderness in the heels and arches of both feet and on the plantar surface of the foot.  The lateral feet were nontender.  However, there was tenderness reaching the bunion proximal to the metatarsophalangeal joint on both feet, top of foot proximal to the big toes radiating under the foot and into the big toe.  Movement of the big toes on both sides caused pain, but movement of toes 2-5 did not cause pain on manipulation of the toes.  The Veteran had discomfort after walking more than 150 feet and flare-ups every day.  He used orthotic shoes although they were worn out.  He was only able to stay on his feet 30-60 minutes per day.  He had trouble squatting and did not attend events that require prolonged standing.  Upon examination, the VA examiner noted that the Veteran had symptoms due to a hallux valgus condition which were severe, with function equivalent to amputation of the great toes.  The examiner diagnosed the Veteran with bilateral hallux valgus.

The Board also notes that VA treatment record document treatment for the Veteran's feet.  Specifically, an April 2007 podiatry evaluation notes the Veteran's use of orthotic shoes and complaints of pain in his right foot.  He was diagnosed with painful hallux valgus of both feet with the right worse than the left.  An April 2007 X-ray report revealed an impression of mild to moderate hallux valgus deformity bilaterally and mild varus position metatarsals bilaterally.  Further, he noted foot pain during April 2008 and November 2008 evaluations.  Additionally, the Veteran reported during a June 2010 evaluation that his orthotic shoes did not help his hallux valgus, and reported continued pain of his right bunion during a July 2010 evaluation.      

The Veteran continued to document his foot pain during the December 2012 Board hearing.  He testified that he continued to have pain in his feet despite use of orthotic shoes and medication as well as extreme tenderness in his feet at points of contact.  He reported severe spasms with his Achilles tendon on some occasions.  He also testified that he is not able to ride a bicycle due to the foot pain.  The Board further notes statements submitted by P.L., K.D., and C.R. which document the Veteran's difficulty walking due to his foot pain.   

After consideration of all of the evidence of record, the Board finds that prior to April 21, 2014, 10 percent ratings for the Veteran's hallux valgus are warranted under Diagnostic Code 5280.  In this regard, although the Veteran's hallux valgus was not recorded as severe by the medical evidence, the Board also notes the Veteran's continued report of pain of his bunions and functional loss.  The Veteran has consistently complained of severe pain associated with his bunions, which is exacerbated by physical activity and results in a loss of function, all of which he is competent to report.  Jandreau, 492 F.3d 1372.  Further, the Board finds that the Veteran's hallux valgus symptoms are consistent during the period under consideration.  In light of the foregoing, the Board finds that prior to April 21, 2014, the evidence is at least in equipoise as to whether the Veteran's right and left hallux valgus disabilities more nearly approximate a 10 percent disability rating.

The Board further finds that during the entire period on appeal (including the period from April 21, 2014), the Veteran is not entitled to disability ratings in excess of 10 percent for his hallux valgus of the right and left lower extremities.  Pertinently, the Veteran currently is assigned the maximum available ratings under Diagnostic Code 5280, and as such an increased rating is not warranted under that Diagnostic Code. 

No additional increased or alternative ratings under different Diagnostic Codes as to the foot are applicable to the Veteran's hallux valgus of the right and left lower extremities.  There is no medical evidence of claw foot (pes cavus).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  There is no medical evidence of malunion of or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Further, the application of Diagnostic Codes 5167 (loss of the use of the foot) and 5171 (amputation of the great toe) are not applicable, as there is no medical or lay evidence of the loss of the use of his right or left foot nor has there been amputation of his great toe or any other toes.  38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5170.

The Veteran is already assigned a separate 30 percent disability rating for bilateral pes planus under Diagnostic Code 5276.  Therefore, based on the fact that the Veteran is already assigned a compensable rating for that disability, an increased rating for the hallux valgus of the right and left lower extremities is not warranted under this Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Finally, under Diagnostic Code 5284, a 20 percent rating is warranted for moderately severe residuals of a foot injury.  The words "marked," "severe," "moderate," and "pronounced" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board further notes that separate ratings for each foot are possible under Diagnostic Code 5284.

The Board concludes, however, that Diagnostic Code 5284 is not applicable here and that the Veteran's service-connected hallus valgus of the right and left lower extremities is more appropriately rated under Diagnostic Code 5280.  A higher or separate rating under Diagnostic Code 5284 is not warranted as its clear intent is to encompass disabilities not contemplated by the other Diagnostic Codes pertaining to the foot, as evidenced by its title of "Foot injuries, other."  In this case, the Veteran is service-connected for hallux valgus of the right and left lower extremities which is fully contemplated by Diagnostic Code 5280.  Thus, as the Veteran's disabilities are fully contemplated under Diagnostic Code 5280, his current 10 percent ratings under the provisions of Diagnostic Code 5280 is more appropriate than a rating under Diagnostic Code 5284.

In evaluating the Veteran's level of disability, functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  During this period, the Veteran complained of pain, swelling and limitations on strenuous activity, including walking and running, which he is competent to report.  Jandreau, 492 F.3d 1372.  The medical evidence, to include the VA examination reports, has attributed these symptoms to the Veteran's hallux valgus.  Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent ratings.  The Board finds the assigned ratings encapsulate the Veteran's current symptoms.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Accordingly, for the reasons and bases discussed above, the Board finds that the Veteran is entitled to 10 percent disability ratings, and no higher, for his hallux valgus of the right and left lower extremities.  

Higher evaluation for left ear hearing loss disability

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2015).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

As a general rule, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the non-service connected ear is assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2015).  If, however, hearing impairment in the  service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385, then the evaluation of the Veteran's hearing  impairment proceeds as if both ears were service-connected.  38  C.F.R.                  § 3.383(a)(3) (2015). 

The Veteran seeks a compensable disability rating for his left ear hearing loss disability, which is currently evaluated as noncompensable [zero percent disabling] under 38 C.F.R. § 4.86(a) (2015).

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in the left ear.

The Veteran was afforded a VA audiological examination in April 2010.  He reported that his hearing loss caused occasional positional dizziness.  After examination of the Veteran, the VA examiner diagnosed the Veteran with sensorineural hearing loss.

The April 2010 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
35
21.25
LEFT
20
25
45
45
33.75


Speech discrimination scores at that time were 94 percent in the right ear and 92 percent in the left ear.  This examination yielded a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Pursuant to the provisions of § 4.85(f), the non-service-connected right ear is assigned a Roman numeral designation of hearing impairment of I for the purposes of determining the rating for hearing impairment.  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100. 

The Veteran was provided a subsequent VA audiological examination in April 2014.  He continued to report dizziness when standing.  After examination of the Veteran, the VA examiner diagnosed the Veteran with sensorineural hearing loss.

The April 2014 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
20
35
21.25
LEFT
10
15
45
45
28.75


Speech discrimination scores at that time were 98 percent in the right ear and 98 percent in the left ear.  This examination yielded a numerical designation of I for the left ear (0-41 percent average puretone threshold, with between 92 and 100 percent speech discrimination), and level I hearing in the right ear.  38 C.F.R. 4.85(f) (2015).  Entering these numeric designations into Table VII, a noncompensable evaluation is warranted under Diagnostic Code 6100.  

The Board adds that at the December 2012 Board hearing, the Veteran testified that his hearing loss messes up his concentration and that he has increasing difficulty with understanding communication between himself and others.  He further stated that he is not able to hear people call his name.  

The Board notes that § 3.383(a)(3), which provides for the treatment of both ears together as if each were service-connected, is inapplicable in this case.  In this regard, the Veteran's nonservice-connected right ear does not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 and hearing loss in the service-connected left ear is not compensable to a degree of 10 percent or greater.  The calculation of disability as if both ears were service connected is therefore not warranted in this case. 

The Board has considered the application of 38 C.F.R. § 4.86 (2015) [exceptional patterns of hearing impairment].  However, the Veteran's left ear hearing loss disability does not meet the criteria under that section.  More specifically, none of the Veteran's hearing tests of his left ear show a result of 30 dB or less at 1000 Hz, and none of them show a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  The Board also notes that the April 2010 and April 2014 VA audiological examination reports do not show results of 35 dB or less in the right ear at 1000 Hz and 70 dB or greater at 2000 Hz.  In any event, as discussed above, pursuant to the provisions of § 4.85(f), the non-service-connected right ear is assigned a Roman numeral designation of hearing impairment of I for the purposes of determining the rating for hearing impairment.  Further, the Veteran also does not meet the criteria for 38 C.F.R. § 4.86(a).  Each of the four specified frequencies are not all 55 dB or more in either ear in any audiological examination.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran reported at the VA examinations that he has hearing loss as well as dizziness that may be due to the hearing loss, and he further testified at the December 2012 Board hearing that he has difficulty communicating with others and is not able to hear people call his name.  

The Board has considered the testimony and statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a compensable rating for a left ear hearing loss disability is denied.

Extraschedular consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his service-connected bilateral pes planus, hallux valgus of the right and left lower extremities, and left ear hearing loss disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral pes planus and hallux valgus of the right and left lower extremities are inadequate.  The criteria here amply account for the Veteran's complaints of symptoms associated with his bilateral pes planus and hallux valgus which include pain, weakness, and limited motion and activity.  These are the types of manifestations considered under Diagnostic Code 5276 for pes planus and Diagnostic Code 5280 for hallux valgus.    

Additionally, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left ear hearing loss disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left ear hearing loss disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences. Specifically, the Veteran primarily reported he has dizziness as well and difficulty communicating with others as well as difficulty hearing his name called.  The current assigned rating for left ear hearing loss under Diagnostic Code 6100 contemplate such symptomatology.  

The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, there is no need for further discussion of extraschedular entitlement.


ORDER

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus is denied. 

Prior to April 21, 2014, entitlement to a 10 percent disability rating for hallux valgus of the right lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

From April 21, 2014, entitlement to a disability rating in excess of 10 percent for hallux valgus of the right lower extremity is denied.  

Prior to April 21, 2014, entitlement to a 10 percent disability rating for hallux valgus of the left lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.
From April 21, 2014, entitlement to a disability rating in excess of 10 percent for hallux valgus of the left lower extremity is denied.  

Entitlement to a compensable evaluation for a left hear hearing loss disability is denied.



REMAND

With regard to the Veteran's claims of entitlement to increased disability ratings for degenerative arthritis of the right and left knees, he was most recently provided a VA examination for this disability in April 2014.  The Veteran reported that he avoids bending, kneeling, stooping, walking, standing, and going up stairs.  Upon examination, range of motion testing of the Veteran's knees revealed right knee flexion to 120 degrees with pain at 120 degrees, right knee extension to zero degrees with no pain on motion, left knee flexion to 125 degrees with pain at 125 degrees, and left knee extension to zero degrees with no pain on motion.  Notably, the examiner documented functional impairment of the knees manifested by less movement than normal and pain on movement.        

With regard to range of motion testing conducted during the April 2014 VA examination for the Veteran's knees, the Board notes that in Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the April 2014 VA examiner performed both active and passive range of motion testing of the Veteran's knees, and there is no documentation of weight-bearing versus nonweight-bearing testing.  Although range of motion testing was taken on the Veteran's knees as discussed above, the examiner did not specify 


whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.
    
VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination of the Veteran's right and left knees is warranted.  

The Board also notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to increased disability ratings for degenerative arthritis of the right and left knees.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1. 	Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected degenerative arthritis of the right and left knees.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


